Citation Nr: 1720564	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an earlier effective date than March 12, 2012, for the grant of a 100 percent disability rating for service-connected post-traumatic stress disorder (PTSD) with schizoaffective disorder.

4.  Entitlement to basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to March 12, 2012.

5.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	John Berry, Esquire

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The evidence does not demonstrate a current disability involving impotence or erectile dysfunction (ED).  

2.  The evidence does not demonstrate a current skin disability.  

3.  The Veteran submitted a claim for an increased rating for PTSD with schizoaffective disorder (herein PTSD) on March 12, 2012, which is prior to the date where it is factually ascertainable that an increase is warranted.    

4.  Prior to March 12, 2012, the Veteran was not permanently and totally disabled due to a service-connected disability and did not meet the criteria for Dependents' Educational Assistance benefits.

5.  The Veteran failed to report for a scheduled VA examination in September 2012; he did not offer good cause for his failure to report and has not requested that the examination be rescheduled.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for an effective date prior to March 12, 2012, for the grant of a 100 percent disability rating for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. § 3.400 (2016).

4.  The criteria for entitlement to Dependents' Educational Assistance benefits were not met prior to March 12, 2012.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 
38 C.F.R. §§ 3.807 (a), 21.3021 (2016).

5.  The claim for a compensable disability rating for bilateral hearing loss disability is denied as a matter of law.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in August and November 2012, prior to the initial adjudication of each issue on appeal.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Although the Veteran identified private treatment records with Kaiser Permanente, he was informed that an additional authorization form was required by that provider, was provided with that form, and was asked to return that form so that the records could be obtained.  To date, the Veteran has not responded with the necessary authorization form.  In addition, the Board acknowledges that the Veteran reported in an August 2012 statement that he had mentioned symptoms related to ED to his primary care physician and that he had been referred to another doctor with whom he had an appointment "in the future."  However, the Veteran did not report any additional information about any medical treatment regarding ED or related symptoms, despite being asked to do so in August and November 2012 VCAA letters. 

In addition, the Board notes that the Veteran failed to report for a VA examination set up to evaluate his claim regarding service connection for erectile dysfunction, service connection for a skin disability, and an increased rating for bilateral hearing loss.  He has attempted to show good cause for that failure to report and has not asked for the examinations to be rescheduled.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Erectile Dysfunction

The Veteran contends that he currently has erectile dysfunction that was incurred during or as a result of military service, or, in the alternative, that erectile dysfunction was caused or aggravated by service-connected PTSD.  

Service treatment records are negative for any symptoms, treatment, or diagnosis of erectile dysfunction.  

In addition, the current medical records submitted since the institution of this claim do not demonstrate any symptoms, treatment, or diagnosis of erectile dysfunction.  Similarly, there is no medical evidence of erectile dysfunction related to service-connected PTSD.  A September 2012 VA examination did not list erectile dysfunction or related symptoms as a symptom or disability linked to PTSD and, again, the medical treatment records in the claims file do not demonstrate any such symptoms or diagnosis of erectile dysfunction.  

The Veteran reported in an August 2012 statement that he had mentioned that he has trouble getting and maintaining an erection to his primary care physician and that he had been referred to another doctor with whom he had an appointment "in the future."  However, the Veteran did not report any additional information about any medical treatment regarding erectile dysfunction or related symptoms, despite being asked to do so in August and November 2012 VCAA letters. 

The Board notes that while the Veteran reported treatment for his skin disability with Kaiser Permanente, he did not provide the specific authorization that that provider requires despite being requested to provide such authorization in a November 2012 letter.  Moreover, the Veteran did not identify this evidence as relevant to his claim for service connection for erectile dysfunction.  

The Board further notes that the Veteran failed to report for a VA examination in September 2012 and that the information from that examination may have assisted him in demonstrating a current disability.  

While the Board recognizes the Veteran's reports regarding difficulty getting and maintaining an erection, which he attributes to his experiences in service and PTSD, he is not competent to state that such symptoms represent a service-connectable disability, namely erectile dysfunction.  In addition, the Veteran is not competent to provide an etiology opinion regarding such symptoms.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the foregoing, given that a current disability of erectile dysfunction or related symptoms have not been demonstrated in the medical evidence of record, that the Veteran has not identified any other relevant medical evidence, and that he failed to report for a VA examination which may have helped his claim, and given that service treatment records are negative for such symptoms and the claims file does not include any competent evidence connecting the Veteran's reported symptoms with service or a service-connected disability, the Board finds that the evidence of record does not support a finding of service connection for erectile dysfunction on either a direct or proximate basis.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Skin Disability

The Veteran contends that he currently has a skin disability that was incurred during or as a result of military service.  Specifically, the Veteran reported in an August 2012 statement that he incurred white, itchy bumps on his back during service and that these bumps continue to this day despite treatment with "cream" during service.  

Service treatment records demonstrate that he was noted with shaving bumps on his face on just two separate occasions, once in 1993 and once in 1998, during his more than 12 years of service.  A chronic skin disability was not noted upon any examination during service.  

The current treatment records submitted since the institution of this claim do not demonstrate any symptoms, treatment, or a diagnosis of a skin disability, including any disability related to shaving.   

VA attempted to provide the Veteran with a VA examination to assist in demonstrating a current disability, but the Veteran failed to report for the examination.  The information from that examination may have assisted him in demonstrating a current disability.  

The Board further notes that while the Veteran reported treatment for his skin disability with Kaiser Permanente; he did not provide the specific authorization that that provider requires despite being requested to provide such authorization in a November 2012 letter.  

While the Board recognizes the Veteran's reports of symptoms of white itchy bumps on his back, which he reports to be the same as he incurred during service, there is no medical evidence of a current skin disability and his service treatment records do not demonstrate treatment for bumps on his back or a diagnosis or treatment for any chronic skin disability.  The Veteran is not competent to diagnose a current skin disability himself or to provide an etiology opinion regarding such symptoms.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the foregoing, given that a current disability of skin disability or related symptoms have not been demonstrated in the medical evidence of record, that the Veteran has not identified and properly authorized VA to obtain any other relevant medical evidence, and that he failed to report for a VA examination which may have helped his claim, and given that service treatment records are negative for such symptoms and the claims file does not include any competent evidence connecting the Veteran's reported symptoms with service, the Board finds that the evidence of record does not support a finding of service connection.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Earlier Effective Date: PTSD

The assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In the case of a claim for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  However, if the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  
38 C.F.R. § 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

Evidence in the claims file showing that an increase was ascertainable up to one year before the claim was filed will be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135  (1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994);  VAOPGCPREC 12-98.  However, an increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400. 

In this case, the Veteran filed the current claim for an increased rating for PTSD on March 12, 2012.  In a November 2012 rating decision, a 100 percent disability rating was granted for PTSD, effective March 12, 2012.  The Veteran and his representative contend that an increased disability rating should have been granted one year prior to the claim on appeal.  

However, in this case, it is not factually ascertainable that an increased rating is warranted based on the clinical findings prior to March 12, 2012.  The first clinical evidence that an increased rating is warranted is dated in a September 2012 VA examination and September and December 2012 VA treatment records.  Moreover, the lay statements of record asserting more severe symptoms than previously rated prior to the current claim were received in September 2012.  The Board also notes that in these statements, the Veteran does not assert a specific date for onset of more severe symptoms; rather, he reports that he has or has had such symptoms in general.  In addition, the Board notes that regarding the medical evidence submitted by the Veteran's representative as proof that an increased disability rating is warranted prior to March 12, 2012, this evidence includes September 2012 VA treatment and the September 2012 VA examination, and each demonstrates the state of the Veteran's PTSD symptoms at that time.  

In sum, the evidence demonstrating that an increased rating is warranted was received several months after the March 12, 2012, rating decision and represented the current state of PTSD symptoms at that time, not the severity of such symptoms prior to the March 2012 claim.  Therefore, the Board concludes that the fact that an increased rating is warranted in this claim is not factually ascertainable prior to March 12, 2012.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  


Dependents' Educational Assistance

Regarding the Veteran's claim of entitlement to an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, the Board finds that entitlement to an effective date earlier than March 12, 2012, is not warranted. 

Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2016).

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807 (2016).

The Veteran was awarded eligibility to DEA effective March 12, 2012, based upon the finding that his service-connected PTSD resulted in total social and occupational impairment as of that date, and hence, was entitled to a total disability evaluation.  Since the effective date for DEA benefits was directly predicated on finding that the Veteran had a permanent and total disability rating due to service-connected disability, March 12, 2012, is the earliest date at which the Veteran could establish eligibility for Chapter 35 benefits.  None of the other criteria for DEA under 38 C.F.R. § 3.807 have been met at any time.  Accordingly, entitlement to an earlier effective date for DEA benefits is denied.


Bilateral Hearing Loss

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause in connection with a claim for an increased rating, the claim shall be denied, without review of the evidence of record.  See 38 C.F.R. 
§ 3.655 (2016).  

The Veteran was scheduled for an examination in connection with his claim for an increased disability rating for bilateral hearing loss in September 2012.  He failed to report for the examination and has not offered good cause for his failure to report.  Moreover, the Veteran has not requested that the examination be rescheduled.  The evidence of record does not on its own demonstrate that a compensable disability rating is warranted.  Therefore, a VA examination is necessary in this claim.  

Given the fact that the Veteran has not contacted VA with a reason for his failure to report, the Board is satisfied that his failure to report to the scheduled VA examinations was without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).



ORDER

Service connection for erectile dysfunction is denied.  

Service connection for a disability manifested by a skin rash is denied.  

An effective date earlier than March 12, 2012, for the grant of a 100 percent disability rating for PTSD is denied.  

An effective date earlier than March 12, 2012, for basic eligibility to Dependents' Educational Assistance is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


